El Juez Asociado Señor Wolf,
emitió la opinión del tribunal. La Ley No. 24 de abril 18, 1929, dispone:
*361‘ ‘ Sufrir ante la Corte Suprema de Puerto Rico o ante el tribunal de exámenes que, de acuerdo' con esta Ley, ella designe, un examen oral general de todas las materias especificadas en la sección 3 de la misma, por el orden en que allí se consigna; Disponiéndose, sin embargo, que las personas que obtengan el grado académico de Ba-chiller en Leyes en la Facultad de Derecho de la Universidad de Puerto Rico, a partir del curso escolar correspondiente al año 1929-1930, éste inclusive, no estarán obligados a sufrir el examen que prescribe este inciso para ejercer dicha profesión, y tendrán derecho a que el Tribunal Supremo de Puerto Rico les expida la licencia para el ejercicio de la abogacía mediante solicitud, previa presentación del título que les haya expedido la Universidad de Puerto Rico acre-ditativo de haber obtenido el grado académico de Bachiller en Le-yes.”
El peticionario solicitó de este tribunal lo admita al ejer- " cicio de la profesión de abogado sin examen, y para justificar su petición alega que estudió durante varios años en la Uni-versidad de Puerto Rico; que debido a su situación económica se vió precisado a abandonar su asistencia a dicbo plantel, pero que continuó sus estudios de derecho y finalmente obtuvo un certificado de curso libre. Sostiene, consiguientemente, que tiene derecho a ser admitido sin examen.
La regla establecida por la ley antes citada es que todo aspirante debe tomar un examen oral a menos que haya obte-nido el grado académico de bachiller en leyes en la Univer-sidad de Puerto Rico. El peticionario no se coloca dentro de la excepción. Si bien quizás el título obtenido por el peti-cionario envuelve la misma cantidad de conocimientos po-seídos por otros graduados del Colegio de Derecho, sin embargo, suponiendo que tuviéramos facultad para ello, no estamos dispuestos a ir más allá de la excepción hecha por la Legislatura.

No ha lugar a admitir sin examen al peticionario.